Case: 15-12965   Date Filed: 06/07/2016   Page: 1 of 2


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-12965
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 1:14-cr-00242-WS-B-1


UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                    versus

MARK EDWARD ROWLEY,

                                                        Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                  (June 7, 2016)


Before TJOFLAT, WILSON and JILL PRYOR, Circuit Judges.

PER CURIAM:

      William Hughes, appointed counsel for Mark Rowley in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 15-12965     Date Filed: 06/07/2016   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.

Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED and Rowley’s conviction and

sentence are AFFIRMED.




                                          2